Voto concurrente del
Juez Asociado Señor Negrón García.
rH
Prematuro , lo que ocurre antes de tiempo-, en el ámbito procesal, un recurso prematuro es aquel presentado en la secretaría de un tribunal apelativo antes de que éste tenga jurisdicción. Véase Hernández v. Marxuach Const. Co., 142 *154D.P.R. 492 (1997). Un recurso prematuro, al igual que uno tardío, sencillamente adolece del grave e insubsanable de-fecto de falta de jurisdicción.
Como tal, su presentación carece de eficacia y no produce ningún efecto jurídico, pues en ese momento o ins-tante en el tiempo (punctum temporis) no ha nacido auto-ridad judicial o administrativa alguna para acogerlo; menos para almacenarlo con el propósito de reactivarlo luego en virtud de una simple moción informativa. Así lo hemos dictaminado siempre en el pasado, exigiendo la pre-sentación de un nuevo recurso con su apéndice y su notifi-cación, dentro del término jurisdiccional correspondiente a este Tribunal. Estos requisitos no son un mero dictum de Hernández v. Marxuach Const. Co., supra, sino un impera-tivo lógico e insoslayable de la falta de jurisdicción original. Carente de eficacia jurídica interruptora, si acaso, la única otra decisión sería ordenar su desglose y devolu-ción al presentante.
La falta de jurisdicción por prematuridad no acontece cuando dictamos nuestra resolución para declarar sin lu-gar un recurso; el momento decisorio y crucial es la fecha de su presentación, no el de nuestra resolución.

La jurisdicción no es materia prima susceptible de mol-dearse con mayor o menor flexibilidad. Tampoco puede es-tablecerse mediante trámites internos de conservación de documentos en este Tribunal. No hay razón alguna para convertir nuestra Secretaría en una extensión más de las oficinas de archivos (“record room”) de los abogados con el propósito de conservarles recursos tempranamente inopor-tunos, que no debieron ni podían ser válidamente presenta-dos por carecer este Foro de jurisdicción.

h-i h — I
Es unánime el criterio de que una moción de reconside-ración oportunamente presentada ante el Tribunal de Cir-*155cuito de Apelaciones (en adelante el Tribunal de Circuito) interrumpe ex proprio vigore el término jurisdiccional para acudir ante este Foro. O sea, no ha surgido autoridad para nosotros poder intervenir en un recurso contra una senten-cia o resolución del Tribunal de Circuito.
Sin necesidad de interpretación alguna, así lo dispone claramente la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill,(1) según enmendada el 25 de diciembre de 1995; esto es, hace más de tres (3) años. Con mayor especificidad, la Regla 84 del Reglamento del Tribunal de Circuito, 4 L.P.R.A. Ap. XXI-A —en vigor desde el 1ro de mayo de 1996— visualiza esa suspensión automática al término jurisdiccional. No podemos, pues, asumir ignorancia o des-conocimiento de esa normativa entre los abogados del país. Desde que entró en vigor la actual Ley de la Judicatura de Puerto Rico de 1994, la presentación prematura de un nú-mero mínimo, reducido e insignificante de treinta y cinco (35) recursos de un gran total de dos mil quinientos siete (2,507) (1.4%),(2) no justifica semejante percepción negativa.
*156Al aplicar estos principios y la doctrina sentada hace más de dos (2) años en Hernández v. Marxuach Const. Co., supra, a la cronología procesal del recurso, sólo cabe una vía decisoria: dictaminar la falta de jurisdicción. Este re-curso se presentó el 3 de diciembre de 1998. A esa fecha carecíamos de jurisdicción, o sea, autoridad judicial al-guna para recibir, acoger e intervenir en el caso, por estar pendiente ante el Tribunal de Circuito una moción de reconsideración. Al otro día de su prematura presentación, el reputado Tribunal de Circuito denegó la reconsideración. El 11 de diciembre, los peticionarios C.R. Jiménez, Inc. y otros simplemente nos informaron ese dato.
La aludida moción informativa no reactivó ni sustituyó el requisito de presentar un nuevo recurso dentro del tér-mino jurisdiccional. La misma vara que antes hemos apli-cado a otros litigantes para medir la justicia, nos impone como único curso declararlo sin lugar por falta de jurisdic-ción, por prematuro.(3)
r-H ¡ — I hH
Respetuosamente, una nota cautelar. No estamos ante un problema de carácter administrativo, sino jurídico. La cuestión que se ha de adjudicar aquí es la falta de jurisdic-*157ción, no lo oneroso de tener que duplicar o reproducir do-cumentalmente, modificado o no, un recurso.
En materia de jurisdicción, la Asamblea Legislativa no nos ha firmado ni entregado un cheque en blanco. Retener pro tempore administrativamente una jurisdicción precoz, inexistente (por prematura), al igual que asumirla o ejer-cerla donde no la hay (por tardía), es un ejercicio judicial arbitrario que atenta contra los parámetros constituciona-les que estamos obligados a respetar.
Nuestras decisiones han de responder a las exigencias superiores del Derecho sin apartarnos de los fines que co-rresponden al proceso jurisdiccional.
— O —

 In fine, la Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo pertinente:
“La parte adversamente afectada por una resolución final o sentencia del Tribunal de Circuito de Apelaciones podrá, dentro del término improrrogable de quince (15) días desde la fecha del archivo en los autos de una copia de la notificación de la resolución o sentencia, presentar una moción de reconsideración. El término para apelar o recurrir al Tribunal Supremo comenzará a contarse de nuevo a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Circuito de Apelaciones resolviendo definitivamente la moción de reconsideración.” (Enfasis suplido.)


 CASOS PRESENTADOS EN EL TRIBUNAL SUPREMO DESDE EL 1ro DE MAYO DE 1996 HASTA EL 28 DE FEBRERO DE 1999
Recursos Total Por Ciento
Certioraris 2,344 93.5
Apelaciones Civiles 155 6.2
Certificaciones 8 0.3
Gran Total 2,507 100.0
No Ha Lugar por Prematuro: 35 Casos
Gran Total de Casos Presentados: 2,507 Casos
35/2,507 = 0.014 X 100 = 1.4


 Innumerables decisiones nuestras dictaminan la falta de jurisdicción en el tribunal de instancia, en el Tribunal de Circuito de Apelaciones o en este Foro; adjudicación que se hace a posteriori, cuando ha transcurrido en exceso el término en cuestión y la parte afectada adversamente por ese pronunciamiento no puede remediarlo. Véanse: Pagán v. Alcalde Mun. de Cataño, 143 D.P.R. 314 (1997); Andino v. Topeka, Inc., 142 D.P.R. 933 (1997); Hernández v. Marxuach Const. Co., 142 D.P.R. 492 (1997); Almodóvar v. Warren Electric Co., 140 D.P.R. 906 (1996); Harland Co. v. Mun. de San Juan, 139 D.P.R. 185 (1995); Canales Velázquez v. Converse de P.R., Inc., 129 D.P.R. 786 (1992); Pueblo v. Miranda Colón, 115 D.P.R. 511 (1984); Morales Rodríguez v. Comisión Industrial, 110 D.P.R. 353 (1980); Suárez v. Flamingo Homes, Inc., 102 D.P.R. 664, 668 (1974); Torres Torres v. Tribunal Superior, 101 D.P.R. 277, 278-279 (1973); Barreto v. Sherris Caribbean, Inc., 92 D.P.R. 859, 864-865 (1965); López Rivera v. Autoridad Fuentes Fluviales, 89 D.P.R. 414 (1963); González v. Am. Surety Co., 71 D.P.R. 354, 358 (1950); Sierra v. Blondet Delanoy, 70 D.P.R. 214 (1949).